Citation Nr: 0101223	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1971 to October 1972.  
This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which denied an application to 
reopen a claim for service connection for a psychiatric 
disorder.  The veteran had a Board hearing on this issue in 
September 2000.

The Board notes that in March 1999 the RO found the veteran 
did not meet the income eligibility requirements for non-
service-connected pension.  He was sent a statement of the 
case on that issue in May 1999.  However, the veteran did not 
submit a substantive appeal on the pension issue, and in fact 
his statements indicate he is not appealing such issue.  Thus 
the pension issue is not before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000).  If, in the future, the 
veteran meets the income eligibility requirements for 
pension, he may file a related claim with the RO.


FINDINGS OF FACT

1.  A November 1994 Board decision denied an application to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Evidence submitted since the November 1994 Board decision 
is redundant or cumulative of evidence previously considered, 
or the additional evidence by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disorder, and 
the November 1994 Board decision is final.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's served on active duty in the Air Force from May 
1971 to October 1972.  His service medical records do not 
show an acquired psychiatric disorder..  At a September 1972 
discharge examination, for administrative discharge from 
service, he was diagnosed as having a sociopathic 
personality.  It was noted he did not have a psychosis, 
psychoneurosis, or other mental condition.

The first post-service medical evidence of a psychiatric 
disorder is from December 1976; the veteran was then admitted 
to a state hospital and diagnosed as having an acute 
schizophrenic episode.  Subsequently received VA and non-VA 
medical records from 1976 to the 1980s show hospitalization 
and outpatient treatment for mental problems, and diagnoses 
included schizophrenia.

In decisions in May and August 1981, the RO denied service 
connection for a psychiatric disorder, and the veteran did 
not appeal.

Subsequently received medical records from the 1980s show 
psychiatric treatment, and diagnoses included schizophrenia 
and a personality disorder.  The veteran submitted statements 
in which he asserted his mental disorder was due to service.

In an October 1985 decision, the Board denied an application 
to reopen a claim for service connection for a psychiatric 
disorder.

Subsequently received medical records, dated into the 1990s, 
show ongoing psychiatric treatment, and diagnoses included 
schizophrenia, a personality disorder, and substance abuse.  
The veteran submitted more statements asserting that his 
mental condition was due to service.

In a November 1994 decision, the Board again denied an 
application to reopen a claim for service connection for a 
psychiatric disorder.  Evidence submitted since that Board 
decision is summarized below.

Medical records from the 1980s and 1990s, many of which are 
duplicates of previously considered records, show the veteran 
had hospitalizations and outpatient treatment for his mental 
problems, and diagnoses included schizophrenia, a personality 
disorder, and substance abuse.

In April 1999, the veteran again applied to reopen his claim 
for service connection for a psychiatric disorder. 

At a September 2000 Board hearing, the veteran generally 
asserted that his psychiatric disorder was due to service.  
He described an evaluation in service (when he was diagnosed 
as having a character disorder) and his treatment since 
service. 

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including a 
psychosis, will be rebuttably presumed if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. § 3.303(c).

A claim for service connection for a psychiatric disorder, or 
an application to reopen the claim, was previously denied in 
final RO and Board decisions, the last time being in November 
1994 when the Board denied an application to reopen the 
claim.  The November 1994 Board decision is considered final, 
although the claim may be reopened if new and material 
evidence has been submitted since then.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).  Prior case 
law held that the determination of whether new and material 
evidence has been submitted is to be made with reference to 
evidence submitted since the last denial of the merits of the 
claim.  Glynn v. Brown, 6 Vet.App. 523 (1994).  However, 
current case law provides that new and material evidence must 
have been submitted since the last final disallowance on any 
basis, regardless of whether the denial was on the merits of 
the claim or a denial of an application to reopen the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998)

At the time of the November 1994 Board decision, medical 
evidence showed no acquired psychiatric disorder (such as a 
psychosis or neurosis) during the veteran's 1971-1972 active 
duty; he was only shown to have a personality disorder (which 
may not be service connected) at his 1972 discharge 
examination.  There was no medical evidence of a psychosis 
within the year after service, as required for presumptive 
service connection.  An acquired psychiatric disorder, 
specifically the psychosis of schizophrenia, was first shown 
in 1976, several years after service, and such condition was 
later noted in medical records dated into the 1990s.  At the 
time of the 1994 Board decision, the record contained 
numerous statements by the veteran in which he asserted that 
his mental disorder started in service.

Evidence submitted since the 1994 Board decision includes 
copies of medical records from the 1980s and the 1990s 
showing treatment for the veteran's mental disorder which 
includes schizophrenia.  Many of these records were 
previously considered; such redundant records are not new 
evidence.  The rest of the recently submitted medical records 
from the 1980s and 1990s only confirm a previously known fact 
that the veteran had a psychosis years after service; this is 
cumulative information and not new evidence.  38 C.F.R. 
§ 3.156; Anglin v West, 203 F.3d 1343 (Fed.Cir. 2000); 
Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  Even if the 
additional medical records were considered to be new 
evidence, they are not material evidence as they do not tend 
to link the post-service pspychiatric disorder with service; 
the additional medical records by themselves or in connection 
with evidence previously assembled are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.

Since the 1994 Board decision, the veteran has provided 
additional written statements and hearing testimony, 
asserting that his mental condition is due to service.  His 
statements are redundant or cumulative of his previously 
submitted statements, not new evidence.  38 C.F.R. § 3.156; 
Anglin, supra; Vargas-Gonzalez, supra.  The veteran, as a 
layman, has no competence to give a medical opinion on 
diagnosis or etiology of a disorder, and his statements on 
such matters cannot be considered material evidence to reopen 
his claim.  38 C.F.R. § 3.156; Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In sum, since the 1994 Board decision the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.  Thus the 
application to reopen the claim must be denied.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

